  Case 5:19-cv-00142-JSM-PRL Document 1 Filed 03/19/19 Page 1 of 7 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

KENNETH SWESEY,

       Plaintiff,

-VS-                                                 CASE NO.:

PORTFOLIO RECOVERY
ASSOCIATES, LLC,

       Defendant.
                                       /

                        COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, Kenneth Swesey, sues Defendant, Portfolio Recovery Associates, LLC, and in

support thereof respectfully alleges violations of the Telephone Consumer Protection Act, 47

U.S.C. §227 et seq. (“TCPA”), the Florida Consumer Collection Practices Act, Fla. Stat. §559.55

et seq. (“FCCPA”) and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq.

(“FDCPA”).

                                           INTRODUCTION

        1.          The TCPA was enacted to prevent companies like Defendant from invading

American citizen’s privacy and prevent abusive “robo-calls.”

        2.          “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the *1256

scourge of modern civilization, they wake us up in the morning; they interrupt our dinner at

night; they force the sick and elderly out of bed; they hound us until we want to rip the telephone

out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give

telephone subscribers another option: telling the autodialers to simply stop calling.” Osorio v.

State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).


                                                 1
  Case 5:19-cv-00142-JSM-PRL Document 1 Filed 03/19/19 Page 2 of 7 PageID 2



                                 JURISDICTION AND VENUE


       3.      Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

       4.      Subject matter jurisdiction, federal question jurisdiction, for purposes of this

action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts

shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

of the United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See

Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,

746 F.3d 1242, 1249 (11th Cir. 2014)

       5.      The alleged violations described herein occurred in Marion County, Florida.

Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), as it is the

judicial district in which a substantial part of the events or omissions giving rise to this action

occurred.

                                   FACTUAL ALLEGATIONS

       6.      Plaintiff is a natural person and citizen of the State of Florida residing in Marion

County, Florida.

       7.      Plaintiff is a “consumer” as defined in Florida Statute 559.55(8) and 15 U.S.C. §

1692(a)(3).

       8.      Plaintiff is an “alleged debtor.”

       9.      Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

       10.     Defendant is a corporation with its principal place of business located at 120

Corporate Blvd. Norfolk, Virginia 23502, and which conducts business in the State of Florida

                                                   2
  Case 5:19-cv-00142-JSM-PRL Document 1 Filed 03/19/19 Page 3 of 7 PageID 3



through its registered agent, Corporation Service Company, located at 1201 Hays Street,

Tallahassee, Florida 32301.

       11.      Defendant is a “debt collector” as defined by Florida Statute § 559.55(7) and 15

U.S.C. § 1692(a)(6).

       12.      The debt that is the subject matter of this complaint is a “consumer debt” as

defined by Florida Statute §559.55(6) and U.S.C. § 1692(a)(5) as it pertains to a consumer credit

card account.

       13.      Defendant has called Plaintiff on Plaintiff’s cellular telephone hundreds of times

over the last year in an attempt to collect a debt.

       14.      Defendant attempted to collect an alleged debt from the Plaintiff by this campaign

of telephone calls.

       15.      Defendant intentionally harassed and abused Plaintiff on numerous occasions by

calling several times during one day, and on back to back days, with such frequency as can

reasonably be expected to harass.

       16.      Defendant repeatedly called Plaintiff from the same number, 682-316-6957.

When that number is called, a recording identifies the number as belonging to “Portfolio

Recovery Associates.”

       17.      Some or all of the calls the Defendant made to Plaintiff’s cellular telephone

number were made using an “automatic telephone dialing system” which has the capacity to

store or produce telephone numbers to be called, using a random or sequential number generator

(including but not limited to a predictive dialer) or an artificial or prerecorded voice; and to dial

such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter “autodialer calls”).




                                                      3
  Case 5:19-cv-00142-JSM-PRL Document 1 Filed 03/19/19 Page 4 of 7 PageID 4



         18.   Plaintiff will testify that he believed that it was an autodialer that called him

because of the vast number of calls he received and because he heard a pause when he answered

his phone before a voice came on the line.

         19.   A pause before a connection to a live agent is a common indicator of the use of an

autodialer, as the autodialer is connecting the call to an available agent after the call is

automatically dialed by the autodialer.

         20.   Plaintiff believes the calls were made using equipment which has the capacity to

store numbers to be called and to dial such numbers automatically based on the indicators listed

above.

         21.   Plaintiff is the subscriber, regular user and carrier of the cellular telephone

number (352) ***-7253 and was the called party and recipient of Defendant’s calls.

         22.   Defendant placed an exorbitant number of autodialed to Plaintiff’s cellular

telephone number (352) ***-7253 in an attempt to collect on a credit card loan.

         23.   On multiple occasions over the last year Plaintiff has instructed Defendant’s

agents to “stop calling” his cellular telephone.

         24.   For example, soon after the calls began Plaintiff answered a call from Defendant

and advised Defendant’s agent that he disputed the debt and to “stop calling” him on his cell

phone.

         25.    Despite Plaintiff’s clear requests for the calls to stop, Defendant has continued to

call at a rate of multiple calls per day, on back-to-back days, multiple times per week.

         26.   None of the telephone calls placed to Plaintiff were for “emergency purposes” as

specified in 47 U.S.C. §227(b)(1)(A).




                                                   4
  Case 5:19-cv-00142-JSM-PRL Document 1 Filed 03/19/19 Page 5 of 7 PageID 5



        27.     Defendant willfully and/or knowingly violated the TCPA with respect to the

Plaintiff, as it knew Plaintiff revoked any prior express consent Defendant may have had to call

his cell phone yet continued to autodial him on his cell phone.

        28.     From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion upon

his right of seclusion.

        29.     Plaintiff is employed in an “on call” capacity. As a result, it is very important for

Plaintiff to listen for calls to his cell phone to alert him of employment related alerts.

        30.     Plaintiff has suffered from stress, sleeplessness, and anxiety as a result of having

to check his phone and/or answer unwanted calls from the Defendant, as the calls could have

been employment related.

                                             COUNT I
                                      (Violation of the TCPA)

        31.     Plaintiff fully incorporates and realleges paragraphs one (1) through thirty (30) as

if fully set forth herein.

        32.     Defendant willfully violated the TCPA with respect to the Plaintiff, especially for

each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff notified

Defendant that he wished for the calls to stop.

        33.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

telephone using an automatic telephone dialing system or prerecorded or artificial voice without

Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C §

227(b)(1)(A)(iii).




                                                   5
  Case 5:19-cv-00142-JSM-PRL Document 1 Filed 03/19/19 Page 6 of 7 PageID 6



        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against for statutory damages, actual damages, treble damages, enjoinder from further

violations of these parts and any other such relief the court may deem just and proper.

                                             COUNT II
                                     (Violation of the FCCPA)

        34.     Plaintiff fully incorporates and realleges paragraphs one (1) through thirty (30) as

if fully set forth herein.

        35.     At all times relevant to this action Defendant is subject to and must abide by the

laws of the State of Florida, including Florida Statute § 559.72.

        36.     Defendant has violated Florida Statute §559.72(7) by willfully communicating

with the debtor or any member of her or his family with such frequency as can reasonably be

expected to harass the debtor or her or his family, as Defendant repeatedly called Plaintiff back-

to-back after Plaintiff clearly requested that the calls stop.

        37.     Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

continuous sustaining of damages as described by Florida Statute §559.77.

                WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against for statutory damages, punitive damages, actual damages, costs,

interest, attorney fees, enjoinder from further violations of these parts and any other such relief

the court may deem just and proper.

                                            COUNT III
                                     (Violation of the FDCPA)

        38.     Plaintiff fully incorporates and realleges paragraphs one (1) through thirty (30) as

if fully set forth herein.




                                                   6
  Case 5:19-cv-00142-JSM-PRL Document 1 Filed 03/19/19 Page 7 of 7 PageID 7



       39.     At all times relevant to this action Defendant is subject to and must abide by 15

U.S.C. § 1692 et seq.

       40.     Defendant has violated 15 U.S.C. § 1692(d)(5) by causing a telephone to ring or

engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.

       41.     Defendant has violated 15 U.S.C. § 1692(f) by using unfair and unconscionable

means to collect or attempt to collect any debt.

               WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against for statutory damages, punitive damages, actual damages, costs,

interest, attorney fees, enjoinder from further violations of these parts and any other such relief

the court may deem just and proper.

                                              Respectfully submitted,

                                              /s/Frank H. Kerney, III
                                               Frank H. Kerney, III, Esquire
                                               Florida Bar #: 88672
                                               Morgan & Morgan, Tampa, P.A.
                                               One Tampa City Center
                                               201 North Franklin Street, 7th Floor
                                               Tampa, FL 33602
                                               Telephone: (813) 223-5505
                                               Facsimile: (813) 223-5402
                                               fkerney@forthepeople.com
                                               mmartinez@forthepeople.com
                                               snazario@forthepeople.com
                                               Counsel for Plaintiff




                                                   7
